Citation Nr: 0023993	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left (minor) wrist disability.

3.  Entitlement to an initial, compensable rating for right 
(major) wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to October 1982, November 1990 to July 1991, and August 1991 
to February 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) June 1993 rating 
decision which granted service connection for cervical spine 
and left and right wrist disabilities (effective February 20, 
1992, the day following his service separation), assigning 
each a noncompensable rating; the decision also denied 
service connection for low back, right knee, and left foot 
disabilities, and disability manifested by chest pain.

By January 1996 RO decision, the rating of the service-
connected cervical spine disability was increased from 0 to 
10 percent and, in November 1999, the rating thereof was 
increased to 20 percent (effective from the award of service 
connection); also in November 1999, the rating of the 
service-connected left wrist disability was increased from 0 
to 10 percent, effective from the effective date of award of 
service connection therefor.  The claims remain in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

By rating decision in November 1996, service connection was 
granted for the veteran's low back and right knee 
disabilities, and each disability was assigned a 10 percent 
rating.  The November 1996 favorable action by the RO as to 
the claims of service connection for right knee and low back 
disabilities constitutes a full grant of the benefits sought 
pursuant to Grantham v. Brown,  114 F.3d 1156 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) that 
a notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award) but, by July 1997 letter, the 
veteran expressed disagreement with regard to the rating 
assigned his now service-connected low back disability; at 
his January 1999 RO hearing, he suggested that a 60 percent 
rating was appropriate for his service-connected low back 
disability, and such rating was assigned by RO rating 
decision in November 1999 (effective from the award of 
service connection therefor).  Accordingly, the claim of an 
increased rating for low back disability has been effectively 
withdrawn from appellate consideration.  38 C.F.R. 
§ 20.204(b) (1999).

By March 1998 rating decision, service connection was granted 
for the veteran's costochondritis (also claimed by him as an 
undiagnosed illness manifested by chest pain), and a 
noncompensable rating was assigned; service connection for 
left foot disability was granted by RO rating decision in 
November 1999, and a 10 percent rating was assigned.  The 
March 1998 and November 1999 favorable action by the RO as to 
the aforementioned service connection claims constitutes a 
full grant of the benefits sought pursuant to Grantham, 
114 F.3d 1156.


FINDINGS OF FACT

1.  The service-connected cervical spine disability is 
manifested by degenerative disc disease but there is no 
objectively demonstrable neurologic impairment; the 
disability has been productive of daily episodes of pain, 
discomfort, and reduced and painful motion; flare-ups of 
symptoms, occurring on strenuous physical activity, are 
associated with increased pain and discomfort.

2.  The service-connected left (minor) wrist disability is 
associated with chronic strain and peripheral neuropathy; it 
has been manifested by pain, discomfort, weakness, numbness, 
tingling sensation (confirmed by objective studies), 
subjectively perceived range of motion impairment, and 
impaired ability to grasp objects with the left hand; there 
is no objective evidence of arthritis, muscle atrophy, or 
synovitis.

3.  The service-connected right (major) wrist disability is 
associated with chronic strain; it has been productive of 
pain, weakness, subjectively perceived range of motion 
impairment, and diminished ability to perform function with 
the right hand; there is no objective evidence of arthritis, 
muscle atrophy, or synovitis.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 30 percent rating for the 
service-connected cervical spine disability, including 
degenerative disc disease, have been met effective February 
20, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 20 percent rating for 
left (minor) wrist disability have been met effective 
February 20, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8716 (1999).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for the 
service-connected right (major) wrist disability have been 
met effective February 20, 1992.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of increased ratings for the service-
connected cervical spine and left and right wrist 
disabilities are well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as they stem from the ratings assigned by the 
RO following a grant of service connection.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  As the claims are well 
grounded, VA has a duty to assist in developing evidence 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for cervical spine and bilateral wrist 
disabilities was granted by RO rating decision in June 1993, 
and each disability was assigned a noncompensable rating.  
That decision was based on the available medical records, 
including service separation medical examination, showing 
that the disabilities had their onset during active service 
(the effective date of the award of service connection for 
each disability was February 20, 1992, the day following his 
service separation).  

On VA general medical examination in July 1992, the veteran 
reported experiencing intermittent neck and bilateral wrist 
pain since injuries in service.  On examination, range of 
motion of the cervical spine was full but the right cervical 
and trapezius muscles were tender; examination of the hands 
and wrists was within normal limits, but the wrists were 
painful on motion.  Neck pain secondary to muscle spasm, and 
left wrist pain secondary to strain were diagnosed.

At an April 1996 RO hearing, the veteran testified that he 
experienced impaired and painful cervical spine motion, 
discomfort, muscle spasms, and essentially constant neck pain 
since active service, requiring intermittent medical 
treatment, therapy, and use of pain medication; his symptoms 
reportedly increased in severity on strenuous physical 
activity such as over-head work; he noted that he strained 
his neck at work in December 1995, requiring a period of 
intensive therapy and treatment.  He also testified that he 
experienced recurrent pain and impairment involving both 
wrists, requiring intermittent medical treatment.  

Medical records from various healthcare providers, dated from 
February 1992 to May 1996, document intermittent treatment 
for numerous symptoms and impairment including associated 
with the veteran's service-connected cervical spine 
disability as manifested by symptoms including radiating 
pain, discomfort, tenderness, soft tissue inflammation, and 
reduced and painful motion; in December 1995, he strained his 
neck at work resulting in increased pain and impairment, and 
requiring a period of intensive therapy and treatment; during 
treatment, disc bulge at C6-7 and uncinate spur on the right 
C3-4 with minimal narrowing of the foramen were shown, but 
there was no evidence of spinal cord injury or nerve root 
impingement.  The records also note that he experienced 
intermittent pain and functional impairment involving both 
wrists since service.

On VA orthopedic examination in May 1996, including a review 
of the claims file, the veteran reported experiencing pain, 
functional impairment, and reduced and painful motion of the 
neck; relative to his wrists, he indicated that he was right-
hand dominant, and that he experienced intermittent pain and 
functional impairment involving both wrists since service.  
On examination of the cervical spine, the range of motion was 
reduced and associated with pain (flexion was to 60 degrees, 
posterior extension to 45 degrees, lateral extension to 40 
degrees, bilaterally, and lateral rotation to 55 degrees, 
bilaterally), but there was no evidence of paravertebral 
spasm, deformity, or fixed spinal abnormality.  On 
examination of the wrists, there was no evidence of painful 
or impaired motion, effusion, synovitis, or tenderness.  X-
ray study of the cervical spine showed no "significant" 
findings; X-ray study of the wrists was reported as 
"negative."  Cervical strain and bilateral wrist arthralgia 
were diagnosed.  

On VA orthopedic examination in March 1998, including a 
review of the claims file, the veteran reported experiencing 
pain and impairment involving the neck, increasing in 
severity of strenuous activity.  Relative to his wrists, he 
indicated that he experienced recurrent pain and functional 
impairment, increasing on physical activity, but he denied 
history of swelling, synovial thickening, fluid aspiration, 
or inflammatory arthritis.  On examination of the cervical 
spine, there was evidence of right paracervical tenderness 
but no spasm; range of motion of the neck, characterized by 
the examiner as "somewhat diminished" was to 42 degrees 
anterior flexion, to 30 degrees posterior extension, to 20 
degrees lateral flexion, bilaterally, to 30 degrees right 
lateral rotation, and to 28 degrees left lateral rotation; 
left lateral rotation was productive of tenderness, but there 
was no evidence of radicular pain on motion.  On examination 
of the wrists, there was no evidence of synovial thickening, 
warmth, erythema, or impaired motion, but he complained of 
pain on extreme motion.  Bilateral wrist arthralgia and 
degenerative disc disease of the cervical spine were 
diagnosed.  The examiner opined that, with respect to 
"DeLuca factors," excursion, strength, speed, coordination, 
and endurance (involving the wrists and the neck) were 
diminished by 10 percent with physical activity.

VA and private medical records from May 1996 to November 1998 
document, in pertinent part, treatment and therapy for the 
veteran's cervical spine and bilateral wrist disabilities 
manifested by symptoms including pain, impaired and painful 
motion, and tenderness, increasing in severity on physical 
activity; clinical evidence shows a slight disc bulge at C6-
7, without neurologic impairment.  In a July 1997 letter, a 
private chiropractor indicated that the veteran's 
disabilities, collectively, significantly interfered with his 
ability to perform physical activity.  

At a January 1999 RO hearing, the veteran testified that he 
experienced daily episodes of neck pain, frequently radiating 
to his shoulders, and functional impairment requiring medical 
treatment and therapy.  He characterized the subjectively 
perceived severity of neck pain, over the years, as 6 or 7 on 
a scale of 1 to 10 (increasing to 9 or even 10 on motion of 
the neck), 10 being the most severe.  With regard to his 
bilateral wrist disabilities, he testified that he was right-
hand dominant; his left wrist disability was reportedly 
productive of greater impairment than the right.  He 
indicated that he experienced recurrent pain involving the 
wrists and hands (increasing in severity when he engaged in 
activities requiring the use of the hands), weakness, and 
grip-strength impairment; he characterized the severity of 
pain, on average, as 5 or 6 on a scale 1 to 10 (increasing to 
7 or 9 on the left when engaging in strenuous activity).  

On VA orthopedic examination in May 1999, including a review 
of the claims file, the veteran reported experiencing pain 
and functional impairment involving his neck since injury 
during active service (the examiner indicated that the 
disability was associated with central bulge at C6-7 and a 
small uncriate spur with minimal neuroforamina narrowing at 
C3-4, but there was no evidence of cord or nerve root 
impingement), requiring medical treatment, therapy, and use 
of medication.  With regard to his wrist disabilities, he 
reported experiencing pain, numbness, and tingling (greater 
on the left) since in-service wrists injury, increasing on 
physical activity and with temperature (weather) changes.  On 
examination of the cervical spine, the was no evidence of 
ecchymosis, bony deformity, or bony tenderness; range of 
motion of the cervical spine was to less than 5 degrees 
flexion, to 10 degrees extension, to about 5 or less degrees 
each left and right lateral flexion and rotation.  On 
examination of the wrists, there was no evidence of 
ecchymosis or fluid, but Tinel's sign was "positive" on the 
left; range of motion of the right wrist was to 10 degrees 
extension, to 20 degrees flexion, to 5 degrees ulnar 
deviation, and to 20 degrees radial deviation; on the left, 
extension was to 10 degrees and flexion was to 20 degrees, 
but radial and ulnar deviation results are unclear.  X-ray 
study of the wrists showed no impairment.  Cervical spine 
strain with slight bulge at C6-7 (without neuroforamina or 
nerve root impingement) and a small spur at C3-4 (without 
radicular symptoms), right wrist strain with decreased 
motion, and left wrist strain were diagnosed.

On VA orthopedic examination in October 1999, including a 
review of the entire claims file and the history documented 
therein, the veteran reported experiencing daily episodes of 
neck pain and functional impairment (increasing on physical 
activity), requiring medical treatment and therapy.  With 
regard to his wrist disabilities, he indicated that he 
experienced pain, weakness, numbness, tingling sensation, 
motion impairment, and diminished ability to grasp objects 
with both hands since his in-service wrists injuries; the 
severity of pain and functional impairment reportedly 
increased on physical activity such as pushing or pulling 
heavy objects.  On examination of the cervical spine, there 
was evidence of pain on motion and the neck was tender to 
light touch; range of motion of the cervical spine 
(characterized by the examiner as restricted and associated 
with marked pain and muscle spasm) was to 52 degrees right 
lateral rotation, to 25 degrees forward flexion, to 25 
degrees left lateral rotation, to 20 degrees extension, and 
to 25 degrees right lateral flexion.  On examination of the 
wrists, there was evidence of diffuse tenderness, 
bilaterally, (but greater on the left), positive Tinel's sign 
on the left (manifested by tingling which was shooting up to 
the elbow), and diminished muscle strength and hand-grip, 
bilaterally; range of motion of the right wrist was to 30 
degrees extension, to 85 degrees flexion, 15 degrees radial 
deviation, and to 30 degrees ulnar deviation; on the left, 
extension and flexion were each to 30 degrees, radial 
deviation was to 15 degrees, and ulnar deviation was to 30 
degrees; motion of both wrists was productive of pain, and 
there was evidence of pain and tenderness at the left flexor 
carpi ulnaris and radialis tendons.  Cervical strain with 
disc bulge at C6-7 and uncinate spurring at C3-4 (indicative 
of degenerative disc disease), left wrist strain with 
peripheral neuropathy, and right wrist strain were diagnosed.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Currently, the veteran's service-connected cervical spine 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5290, limitation of motion of cervical spine, and a 20 
percent rating is assigned consistent with evidence of 
moderate impairment of motion.  If the impairment of the 
range of motion of cervical spine is severe, a 30 percent 
rating will be assigned under Code 5290, representing the 
maximum available rating under that Code.

Based on the foregoing criteria and the entire evidence of 
record, the Board finds that the evidence supports a 30 
percent a rating for the veteran's service-connected cervical 
spine disability (the maximum available rating under Code 
5290), from the effective date of award of service connection 
therefor.  The entirety of the evidence of record, as 
discussed above, reveals that he receives frequent outpatient 
medical treatment and therapy for his service-connected neck 
disability, and shows that the disability is associated with 
degenerative disc disease.  His subjective complaints of 
pain, discomfort, and muscle spasms, increasing on physical 
activity, are supported by objective evidence showing 
impaired and painful motion, as discussed in more detail 
above.  Overall, considering both objective clinical evidence 
of record and the veteran's subjective complaints of pain and 
functional impairment, the Board is of the opinion that the 
severity of impairment due to the service-connected neck 
disability more nearly approximates the rating criteria for a 
30 percent rating.  Although the objective evidence of record 
suggests that the severity of impairment from the cervical 
spine disability improves periodically (see e.g., VA medical 
examination report in 1992 and VA medical examinations in 
1999), he has consistently reported experiencing significant 
pain and impairment since injury in service.  The benefit of 
the doubt has been resolved in the veteran' s favor.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290.

As a 30 percent rating under Diagnostic Code 5290 represent 
the maximum available rating under that Code, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 
8 Vet. App. at 206, does not provide a basis upon which an 
evaluation greater than 30 percent may be assigned the 
veteran's service-connected cervical spine disability under 
Code 5290.

The evidence before the Board does not reveal that the 
veteran's service-connected neck disability is associated 
with fractured vertebra, complete spine bony fixation 
(ankylosis), cervical spine ankylosis, or intervertebral disc 
syndrome (objective medical evidence of record shows the 
absence of neurologic impairment involving the cervical 
spine); thus, a rating of such disability under Codes 5285, 
5286, 5287, or 5293, respectively, is not warranted.

With regard to the veteran's service-connected left wrist 
disability, it is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8716, neuralgia involving the ulnar nerve of 
the minor extremity, and a 10 percent rating is assigned 
consistent with evidence of "mild" incomplete paralysis of 
the ulnar nerve.  If incomplete ulnar nerve paralysis 
involving the minor extremity is "moderate," a 20 percent 
evaluation will be assigned; "severe" incomplete paralysis 
of the minor extremity will be rated 30 percent disabling 
under the same Code.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a. 

Based on the foregoing, the Board finds that the evidence 
supports a 20 percent rating for the veteran's service-
connected left (minor) wrist disability under Code 8716.  The 
entirety of the evidence shows that he receives intermittent 
outpatient medical treatment for left hand/wrist pain, 
reduced motion, weakness, numbness, tingling sensation, and 
functional impairment when performing physical activity with 
the left hand/wrist.  Although there is no objective evidence 
of left wrist arthritis, muscle atrophy, deformity, swelling, 
or synovitis, the subjectively perceived pain and functional 
impairment are confirmed by objective clinical evidence 
showing positive Tinel's sign.  Accordingly, considering both 
subjective complaints of functional impairment and objective 
evidence diagnosing left wrist peripheral neuropathy, the 
Board believes that the schedular criteria for a 20 percent 
rating under Code 8716 have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.124a.

As discussed above, the evidence of record does not indicate 
that service-connected left (minor) wrist disability requires 
extensive medical or surgical treatment, or that it is 
associated with objectively demonstrable arthritis, swelling, 
or deformity.  Thus, while he is shown to continue 
experiencing left hand/wrist numbness, tingling sensation, 
and weakness, the severity of such symptomatology is not 
shown to meet the rating criteria warranting an evaluation 
greater than the currently assigned 20 percent, as there is 
no indication of "severe" incomplete paralysis of the ulnar 
nerve.  See Diagnostic Code 8716.  Subjective complaints of 
functional impairment have been taken into consideration in 
evaluating the left wrist disability.

A rating greater than 20 percent for the service-connected 
left wrist disability is also unwarranted under Codes 5211, 
5212, 5213, or 5214, as there is no evidence of impairment of 
the left ulna with loss of bone substance, impairment of 
radius with loss of bone substance, loss of supination and 
pronation, or wrist ankylosis, respectively.  

With regard to the service-connected right (major) wrist 
disability, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, limitation of motion of the wrist, and 
a noncompensable rating is assigned.  Although a rating of 10 
percent is for application under Code 5215 (the only 
available rating under that Code) if palmar flexion is 
limited in line with forearm, or dorsiflexion is less than 15 
degrees, a zero percent rating was assigned by the RO under 
38 C.F.R. § 4.31 which provides that where the rating 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned if the criteria for a 
compensable rating have not been met.

Based on the entire evidence of record, the Board finds that 
a 10 percent rating for the veteran's service-connected right 
wrist disability is warranted under Code 5215.  The evidence 
shows that he has subjective symptoms of recurrent right 
wrist/hand pain, weakness, discomfort, reduced motion, and 
impairment in the ability to perform strenuous activity, 
requiring intermittent outpatient medical treatment.  
Objective medical evidence, however, does not show the 
presence of arthritis, deformity, effusion, or muscle 
atrophy, or neurological impairment (it is also noted that 
the veteran suggested, repeatedly, that the impairment from 
his service-connected right wrist disability is less severe 
than that stemming from his left wrist disability and, as 
discussed above, the left wrist disability is shown to be 
associated with neurologic impairment).  Nevertheless, 
considering both subjective complaints of pain and functional 
impairment and objective manifestations of the disability 
recorded on medical examinations discussed above, the Board 
believes that the severity of the service-connected right 
wrist disability more nearly approximates the rating criteria 
for a 10 percent rating under Code 5215.  The benefit of the 
doubt is resolved in his favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5215.

The evidence of record does not reveal that the veteran's 
service-connected cervical spine, left wrist, and/or right 
wrist disabilities cause him unusual or exceptional hardship 
such as to warrant application of 38 C.F.R. § 3.321(b)(1) 
(1999).  Although he receives intermittent outpatient 
treatment and therapy, he is not shown to have required 
frequent periods of hospitalization.  The evidence of record, 
taken as a whole, does not show that the service-connected 
spine, left wrist, and/or right wrist disabilities currently 
cause him exceptional hardship.  The rating of disabilities 
is based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  In cases such as this, where there 
is no evidence of an unusual disability picture associated 
with the pertinent disabilities, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.


ORDER

A rating of 30 percent for the service-connected cervical 
spine disability is granted, effective February 20, 1992, 
subject to the law and regulations governing the payment of 
monetary awards.

A rating of 20 percent for the service-connected left wrist 
disability is granted, effective February 20, 1992, subject 
to the law and regulations governing the payment of monetary 
awards.

A rating of 10 percent for the service-connected right wrist 
disability is granted, effective February 20, 1992, subject 
to the law and regulations governing the payment of monetary 
awards.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

